Response to Arguments
Applicant’s arguments with respect to the 103 rejection over Anthony in view of Paden have been fully considered and are persuasive.  Therefore, the 103 rejections applied in the last Office Action are withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Anthony et al. (US 5,006,185, hereafter “Anthony”) is considered the closest prior art.
Regarding claim 1, Anthony discloses a system for insulating pipes, the system comprising: a first sleeve defining a hollow first body that extends along a first axis of elongation from a first end to a second end, the first body having a first rounded outer surface and an opposed first inner surface, wherein the first body includes a first hinge that extends along a portion of the first outer surface of the first body, the first hinge bifurcating the first body into a first half and a second half, the first half of the first body defining first and second edges that are planar and the second half of the first body defining third and fourth edges that are planar, the first and third edges being connected by the first hinge and defining a first angle therebetween, wherein the first and second halves of the first body are rotatable relative to one another about a first rotation axis defined by the first hinge, such that the first sleeve defines: A) a closed configuration wherein the second and fourth edges abut one another, B) a partially open configuration wherein the second and fourth edges do not abut one another and the first angle is between 0° and 180°.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753